Citation Nr: 0628772	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-15 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than December 21, 
2001, for adding a dependent child.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issue was remanded 
to the RO for additional development in April 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record shows VA first received a claim 
for additional dependency benefits based upon school 
attendance for the veteran's child, C.L.L., on December 21, 
2001; no claim was received within the one year period after 
her eighteenth birthday or after she began a course of 
instruction at an approved educational institution.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 21, 
2001, for payment of additional dependency benefits for a 
child over the age of 18 based upon school attendance have 
not been met.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. 
§§ 3.57, 3.667 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  In 
this case, the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in April 2004.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records have been 
requested or obtained.  The available evidence is sufficient 
for an adequate determination.  Further attempts to obtain 
additional evidence would be futile.  

VA law provides that the term "child" means, among other 
things, an unmarried person who is under the age of 18 years 
or who, after attaining the age of 18 years and until 
completion of education or training (but not after attaining 
the age of 23 years), is pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4) 
(West 2002); 38 C.F.R. § 3.57(a) (2005).

Additional pension or compensation may be paid from a child's 
18th birthday based upon school attendance, if the child was 
at that time pursuing a course of instruction at an approved 
educational institution, and a claim for such benefits is 
filed within one year from the child's 18th birthday.  
38 C.F.R. § 3.667(a)(1) (2005).  Pension or compensation 
based upon a course of instruction at an approved educational 
institution which was begun after a child's 18th birthday may 
be paid from the commencement of the course, if a claim is 
filed within one year from that date.  38 C.F.R. 
§ 3.667(a)(2).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2005).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In this case, VA records show the veteran was notified of the 
award of a 100 percent rating for his service-connected PTSD 
by correspondence dated June 10, 1996.  He was notified that 
he would be paid as a single person with no dependents, but 
was provided a copy of VA Form 21-686c, Declaration of Status 
of Dependents.  In July 1996, the veteran submitted a 
completed VA Form 21-686c including report of his dependent 
child, C.L.L., as born in July 1981.  In correspondence dated 
in August 1996 the veteran and his service representative 
were notified of the proposed future payments, including that 
benefits would be reduced in July 1999 (the date C.L.L. 
turned 18 years of age).  It was also noted that the veteran 
was provided VA Form 21-8764, which includes information 
concerning payments for dependent children after age 18 based 
upon school attendance.  In October 1997, the veteran was 
notified that his children were eligible for Dependent's 
Educational Assistance (Chapter 35) and provided copies of VA 
Pamphlet 22-73-3 and VA Form 22-5490.

On December 21, 2001, VA received the veteran's executed copy 
of VA Form 21-674, Request for Approval of School Attendance.  
It was noted that C.L.L. was unmarried and had begun a course 
of education in August 1999.  In March 2002, the veteran was 
notified that his compensation award was amended effective 
January 1, 2002.  In his notice of disagreement the veteran 
asserted, in essence, that an earlier effective date was 
warranted because C.L.L. had been a full-time student since 
her eighteenth birthday in July 1999.  At his personal 
hearing in October 2002 the veteran asserted he had not been 
properly informed that additional dependency benefits for a 
child could be continued after the age of 18 based upon 
school attendance.

Based upon the evidence of record, the Board finds VA first 
received a claim for additional dependency benefits based 
upon school attendance for the veteran's child, C.L.L., on 
December 21, 2001.  There is no evidence of any claim for 
such benefits within the one year period after her eighteenth 
birthday or within the one year period after she began a 
course of instruction at an approved educational institution.  
The veteran is shown to have been adequately notified of 
possible additional benefits associated with his disability 
compensation award and he was represented by an accredited 
service organization during the course of these events.  
Therefore, his claim for an earlier effective date must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the claim.


ORDER

Entitlement to an effective date earlier than December 21, 
2001, for adding a dependent child is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


